SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One) [X]Form 10-K [ ] Form 20-F [ ]Form 11-K [ ]Form 10-Q [ ]Form N-SAR For Period Ended: December 31, 2011 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 11-K [ ] Transition Report on form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Full Name of RegistrantMPM Technologies, Inc. Former Name if Applicable Address of principal Executive Office (Street and Number) 199 Pomeroy Road Parsippany,NJ07054 City,Stateand Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25b, the following should be completed. (Check box if appropriate) [ ] (a)The reasons described in reasonable detail in Part III of this formcould not be eliminated without unreasonable effort or expenses. [ ] (b)The subject annual report, semi-annual report on Form 10-K, Form 20-F, 11-F, Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date;or the subject quarterly report or transition report on Form 10-Q, orportion thereof will be filed on or before the fifth calendar dayfollowing the prescribed due date; and [ ] (c)The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why the Form 10K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period.(Attach Extra Sheets if needed) Additional time is needed to prepare financial statement from the Company’s accounting data. Name and telephone number of person to contact in regard to this Notification. Glen Hjort 973428-5009 (Name)(Area Code) (Telephone Number) Haveall other periodic reports required under Section 13 or 15(d) of theSecurities Exchange Act of 1934 or Section 30 of the investment Company Act of 1940 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports been filed?If answer is no,identify reports(s).[ ] Yes[X] No Form 10K FYE 2010, Form 10Q 3/31/11, Form 10Q 6/30/11 Form 10Q 9/30/11 Is it anticipated that any significant change in results of operation from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?[ ] Yes[X] No If so, attach an explanation of the anticipated change, both narrativelyand quantitatively, and, if appropriate, state the reasons why a reasonableestimate of the results cannot be made. MPM Technologies, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 30, 2012: /s/ Michael J. Luciano, Chief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
